



COURT OF APPEAL FOR ONTARIO

CITATION: Giffen v. Thomson, 2018 ONCA 490

DATE: 20180528

DOCKET: C63538

Juriansz, Benotto and Fairburn JJ.A.

BETWEEN

Barry Giffen

Plaintiff (Respondent)

and

Tammy Diane Thomson and Sean Moore

Defendants (Appellants)

No one appearing for the appellants

Michael Robertson, for the respondent

Heard: May 28, 2018

On appeal from the judgment of Justice Scott K. Campbell of
    the Superior Court of Justice, dated February 21, 2017 with reasons reported at
    2017 ONSC 746.

APPEAL BOOK ENDORSEMENT

[1]

No one appeared for the appellants. The appeal is dismissed as
    abandoned. The moneys in trust are to be released to the respondent. Costs
    fixed in the amount of $6,500.00 all inclusive.


